Citation Nr: 1456866	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  09-47 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran relocated to the jurisdiction of the VARO in Sioux Falls, South Dakota and jurisdiction of his claims file was transferred to that facility.

The Board remanded this matter in June 2014 for a videoconference hearing.  In September 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.


REMAND

At his September 2014 Board hearing, the Veteran testified that he hurt his back in service due to trauma sustained while parachuting.  He reported receiving some treatment and having recurrent back discomfort in service and, following service, suffering a post-service back injury.  

At the hearing, the undersigned VLJ agreed to hold the record open for 30 days to afford the Veteran the opportunity to submit lay statements corroborating his account of having back problems during and since service.  To date, however, no such statements have been received.  On remand, however, the Veteran will have another opportunity to do so.

During the hearing, he also reported that he received treatment at the Sioux Falls VA Medical Center, and prior to that, he received private treatment at Ivera Medical.  These records are not associated with the claims file.  As it appears that there are outstanding VA and private treatment records pertinent to the Veteran's service connection claim, the Board finds that remand is necessary to ensure a complete record on which to decide his claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran reported that he injured his back while in training in service in 1972.  Post-service private treatment records show diagnoses of degenerative joint disease and a herniated disc in the lumbar spine, and continued complaints of back pain radiating to the left leg.  There is no medical opinion of record addressing whether any current back condition is related to service.  Accordingly, the Board finds that on remand a VA examination should be provided to address whether any current back condition is related to service. 

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment.  Any additional, pertinent VA or private treatment records should be physically or electronically associated with the file.  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service back symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back condition that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, to include VA treatment records from Sioux Falls VA Medical Center and private treatment from Ivera Medical, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

3.  After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of any back condition found to be present.  The claims file should be made available to, and reviewed by the examiner and all necessary tests should be conducted.  

The examiner should record the full history of the conditions, as appropriate, including the Veteran's competent account of symptoms since service.  The examiner should advance an opinion as to whether it is at least as likely as not that any back condition had its onset during active service; or, is causally related to the Veteran's service.  

The examiner must acknowledge and discuss the Veteran's competent account that his back condition began in service.  

The rationale for all opinions expressed should be set forth in a legible report.

4.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

